Citation Nr: 0726325	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  02-16 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUE

Entitlement to service connection for a compression fracture 
of T9-T10 (claimed as back, neck, and left hip pain).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel



INTRODUCTION

The appellant served on active duty from September 2000 to 
November 2000.

The appellant's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a July 2002 rating decision of 
the Department of Veterans Affairs' (VA) Regional Office (RO) 
in Montgomery, Alabama, that denied the benefit sought on 
appeal.  

The Board notes that on the appellant's VA Form 9, dated in 
October 2002, the appellant states he cannot work because of 
his condition.  The VA examination of June 2004 contains a 
finding in this regard.  This issue has not been developed by 
the RO and is referred for appropriate action.  In addition, 
recent correspondence, including a letter of April 2006, 
raises the issue of a mental health problem.  This issue is 
also referred to the RO for appropriate action.

In April 2004 and January 2007 the Board remanded the matter 
for additional development.  That development having been 
completed, the claim has been returned to the Board and is 
now ready for appellate disposition.


FINDINGS OF FACT

1. There is clear and unmistakable evidence that the 
appellant entered active duty with a pre-existing back 
condition.

2. There is clear and unmistakable medical evidence that 
active duty did not cause any pre-existing back condition to 
undergo increase in disability or aggravation.

3. There is no competent medical evidence of an etiological 
relationship between the claimed back condition and active 
duty.



CONCLUSIONS OF LAW

1. The appellant's pre-existing back condition did not 
undergo aggravation or an increase in disability during 
active service. 38 U.S.C.A. §§ 1111, 1153, 1154, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.306 (2006).

2. The appellant's back condition was not incurred in active 
service.  
38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As documented in the appellant's written statements, his 
basic contention is that service connection is warranted for 
his present back condition because it was aggravated by or 
incurred in active service.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered, or disease contracted, in the 
line of duty in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Every veteran shall be taken to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance and enrollment. 38 U.S.C.A. 
§ 1111.  The term "noted" denotes only such conditions that 
are recorded in examination reports.  The existence of 
conditions prior to service reported by the veteran as 
medical history does not constitute a notation of such 
conditions, but it will be considered together with all of 
the other evidence in question as to the commencement of the 
disease or disability.  38 C.F.R. § 3.304(b)(1).  
Determinations of whether a condition existed preservice 
should be based on a thorough analysis of the evidentiary 
showing and careful correlation of all medical facts, with 
due regard to manifestations, clinical course and character 
of the particular injury or disease or residuals thereof.  
Id.  

An injury or disease that has been determined to be 
preexisting will then be presumed to have been aggravated by 
service where there is an increase in the severity of the 
disability during service.  The burden to show no aggravation 
of a pre-existing disease or disorder during service lies 
with the government. Cotant v. Principi, 17 Vet. App. 117, 
131 (2003).  VA must show by clear and unmistakable evidence 
that the pre-existing disease or disorder was not aggravated 
during service and the claimant is not required to show that 
the disease or injury increased in severity during service. 
See VAOPGCPREC. 3- 03 (July 16, 2003) (69 Fed. Reg. 29178 
(2004). 

However, the presumption of aggravation is rebutted where 
there is a specific finding that the increase is due to the 
natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306.  In deciding an aggravation claim, after 
having determined the presence of a preexisting disability, 
the Board must determine whether there has been any 
measurable worsening of the disability during service and 
whether this worsening constitutes an increase in disability.  
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Temporary or 
intermittent flare-ups of the preexisting condition during 
service are not sufficient to be considered aggravation 
unless the underlying condition, as contrasted to symptoms, 
has worsened.  Crowe v. Brown, 7 Vet. App. 238, 247-48 
(1994); Hunt v. Derwinski, 1 Vet. App. 292, 296-97 (1991).  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

In this case, the service medical records begin with a July 
2000 pre-screening form, prepared at a Military Entrance 
Processing Station (MEPS), on which the appellant recorded 
"no" to ever having back trouble or broken bones.  An 
enlistment examination of August 2000 revealed no complaints 
regarding the back and a normal clinical evaluation of the 
spine.  On a form dated from September 2000 the appellant 
noted he was in good health.
A service clinical record dated from October 2000, prepared 
at Martin Army Community Hospital, showed the results of an 
x-ray study. The thoracic spine had a mild wedge compression 
deformity about T9 and T10 and a mild "S"-shaped curve, with 
no acute fracture or dislocation. A service treatment record 
of October 2000, also prepared at the Martin Army Community 
Hospital, indicated the appellant complained of mid and low 
back pain with radiation down his legs, resulting in an 
inability to road march, lift, run, and engage in physical 
training.  No injury or accident was reported coincident to 
these complaints.  It was noted as history that he was 
involved in a motor vehicle accident one and a half years 
earlier, a fact not disclosed at the MEPS, where he received 
medical evaluation in preparation for entry into service. The 
diagnosis was compression fracture of T9 and T10 and low back 
pain with radiculopathy.  Later in October 2000, an Entrance 
Physical Standards Board concluded that the appellant did not 
meet medical fitness standards for enlistment and that his 
disorder existed prior to service and was not aggravated in 
service. As he did not meet retention standard, the board 
recommended he be separated from service.  

The record also contained private medical records showing 
that the appellant was seen in July 1997 for complaints of 
back and neck pain with multiple contusions and abrasions 
secondary to a motor vehicle accident.  The abrasions and 
contusions were noted to be especially present around the 
appellant's neck and back.  

In spite of the lack of a notation on the appellant's 
entrance examination report, the Board finds the appellant's 
back condition pre-existed service based on this evidence.  
As described above, in deciding an aggravation claim, after 
having determined the presence of a preexisting disability, 
the Board must determine whether there has been any 
measurable worsening of the disability during service and 
whether this worsening constitutes an increase in disability.  
Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 163 (1993).  Aggravation may not be 
conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).

Here, while not dispositive, it is pertinent that the 
appellant served on active duty for a short period of time 
(one month and 21 days) and there is limited evidence 
available with which to ascertain whether a measurable 
worsening occurred. The appellant began active military 
service on September 19, 2000, was diagnosed with a 
compression fracture and radiculopathy in October 2000, and 
was discharged in November 2000.  Since service, there are a 
number of records pertaining to the appellant's back 
condition, but none demonstrate a measurable worsening the 
condition because of service.  For example, in September 2001 
the appellant received a diagnosis of low back pain.  In 
April 2002 he again sought treatment for back pain and 
reported the pain was getting worse.  In February 2004 a 
private medical record found the that the appellant had full 
range of motion of the neck, but was experiencing pain and 
was prescribed medication for the pain.  In April 2004 the 
appellant again had a full range of motion of the neck.  In 
June 2004 no deformity of the back was noted and the 
appellant had a full range of motion of the back with minimal 
tenderness in the lumbar area on some movements.  Also in 
June 2004 the appellant underwent a VA examination, including 
x-rays, and the examiner found "[n]o evidence of fracture 
thoracic spine."  In January 2005 he had tenderness with 
palpation over the spinal column and paraspinal muscles from 
the cervical spine area through the lumbar area. The 
appellant denied any radiculopathy.  In sum, these records do 
not contain objective findings of a measurable worsening of 
the condition as the result of service.

Significantly, in a January 2007 addendum to a June 2004 VA 
examination report, the VA examiner found that the 
appellant's "[p]re-existing back condition was not 
aggravated by military service."  The examiner reached this 
conclusion on review of the appellant's entire claims file, 
including service medical records and post-service medical 
records.  The examiner based this opinion in part on evidence 
showing that the appellant's back pain has been treated only 
symptomatically.  

Aggravation may not be conceded in this case.  The above 
evidence, and particularly the January 2007 VA medical 
opinion, constitutes clear and unmistakable evidence that the 
appellant's back condition was not aggravated by service.  

Moreover, there is no evidence in the file supporting the 
appellant's claim for service connection by way of nexus 
opinions.  While there is a current diagnosis, and evidence 
of the condition in service, there are no nexus opinions 
etiologically linking the appellant's back problems to 
service.  To the contrary, the June 2004 VA examiner found 
the appellant's back condition was "not as least as likely 
as not related to his injury or disease while in service."  
The examiner described the pain in his low back, neck, and 
hip, to be of "unknown etiology." 

The Board does not doubt the sincerity of the appellant's 
reports of the great pain he experiences as the result of his 
condition.  The Board has considered the appellant's 
arguments in support of his assertion that his back condition 
was incurred in or aggravated by service.  However, the 
appellant, as a lay person untrained in the field of 
medicine, is not competent to offer an opinion in this 
regard. See Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 
These arguments do not provide a factual predicate upon which 
compensation may be granted.  

For all of the above reasons, service connection must be 
denied.

Notice and Assistance

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
July 2002, May 2004, December 2004, and June 2005 provided 
the appellant with an explanation of the type of evidence 
necessary to substantiate his claim, as well as an explanation 
of what evidence was to be provided by him and what evidence 
the VA would attempt to obtain on his behalf.  In addition, 
the letters of May 2004, December 2004, and June 2005 
specifically informed the appellant that he should submit any 
additional evidence that he had in his possession.  VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The appellant's initial duty-to-assist letter was not 
provided before the adjudication of his claim.  However, 
after he was provided the letters he was given a full 
opportunity to submit evidence, and his claim was 
subsequently readjudicated.  He has not claimed any prejudice 
as a result of the timing of the letters, and the Board finds 
no basis to conclude that any prejudice occurred.  Any notice 
defect in this case was harmless error.  The content of the 
aggregated notices, including the notice letters subsequently 
issued, fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  After VA provided this 
notice, the appellant communicated on multiple occasions with 
VA, without informing it of pertinent evidence.  The 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim, and to respond 
to VA notices.  While the notice does not provide any 
information concerning the evaluation or the effective date 
that could be assigned should service connection be granted, 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), since this 
decision affirms the RO's denial of service connection, the 
appellant is not prejudiced by the failure to provide him 
that further information.  For all of these reasons, the 
Board concludes that the appeal may be adjudicated without a 
remand for further notification.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  He was afforded a VA examination in June 
2004 and an addendum to that opinion was obtained in January 
2007.  The Board does not have notice of any additional 
relevant evidence which is available but has not been 
obtained.  Indeed, in a May 2007 letter the appellant stated 
he has no additional evidence to submit and requested 
appellate consideration.  For the foregoing reasons, the 
Board concludes that all reasonable efforts were made by the 
VA to obtain evidence necessary to substantiate the 
appellant's claim.  Therefore, no further assistance to the 
appellant with the development of evidence is required.  


	(CONTINUED ON NEXT PAGE)





ORDER

Service connection for a compression fracture of T9-T10 
(claimed as back, neck, and left hip pain) is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


